PER CURIAM.
In this appeal, we are called upon to consider the district court’s dismissal of Appellant’s claims against Glen M. Gallant and Richard Siy seeking to hold them responsible as individuals for the obligations incurred by their corporations. Having had the benefit of oral argument, and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in its dismissal of these cases.
*33Because the reasoning which supports the dismissal of these actions has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Opinion and Order granting summary judgment to Appellee Siy dated June 14, 2002 and in its Order dismissing the action against Appellee Gallant dated June 18, 2002.